DETAILED ACTION
Formal Matters
Claims 1-41, 50 and 61 are cancelled.  Claims 42-49, and 51-60 are pending and under examination.  

Priority
	The instant application is a national stage application of PCT/EP2016/066057 filed on 7/6/2016, which claims priority from British application GB1511791 filed on 7/6/2015.  

Rejections Withdrawn
	The objection over claim 51 is withdrawn per applicant’s correction of the claim.
	The rejection under USC 112(b) over claim 53 for lack of antecedent basis is withdrawn per applicant’s amendments to the claim.  
The rejection under USC 112(b) over claim 54 for lack of antecedent basis is withdrawn per applicant’s amendments to the claim.  
	The rejections under USC 102(a)(1) and the rejection under USC 103 over Long are withdrawn per applicant’s amendments and arguments to claim 42.  
	The rejection under USC 102(a)(1) over Liska is withdrawn per applicant’s amendments and arguments to claim 42.  
	The rejection under USC 103 over Long and Lee is withdrawn per applicant’s amendments and arguments.  

	The rejections of record have been withdrawn, however, applicant’s combination of limitations now included together in claim 42 required the examiner to conduct a further search and consideration of the prior art as the claim had not been considered in such a manner.  Applicant also included a limitation into claim 42 regarding the composition being able to immobilize arthropods, while not amending or cancelling claim 56, which now does not further limit claim 42 after amendments.  
	
New Rejections – As Necessitated by Applicant’s Amendments to claim 42
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 56 provides for “arthropods are immobilized by the composition”, while claim 42 on which it depends, now provides for “composition forms a non-slippery film that immobilizes arthropods coming in contact therewith” (composition immobilizes arthropods).  There is no .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-48, 51, and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Killeen WO 2015/195395 (US effective filing date of 6-19-2014) and Jean-Marc FR2696902 (English translation provided).

Killeen does not teach a concentration for its film-forming ingredients, although it is accepted that these would be present in art accepted amounts allowing for film formation by the composition.  
Jean-Marc teaches a composition for external application that is for pest control (abstract).  The compositions include pest control agent and acrylic film forming polymer (abstract and claims 1-10 of Jean-Marc).  Jean-Marc teaches 0.3 to 4.5% by weight of acrylic polymer (claim 14 of Jean-Marc).  Jean-Marc teaches composition number 3 with 0.2% of ethylcellulose.  Claim 12 of Jean-Marc teaches a cellulose derivative.  Examples of Jean-Marc are taught for spraying.  
One of ordinary skill in the art at the time of instant filing would have included the film-formers like acrylic film-formers and cellulose film-formers in concentrations of the method of .  

Claim 49 in addition to Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Killeen WO 2015/195395 (US effective filing date of 6-19-2014); Jean-Marc FR2696902 (English translation provided) and Liszka WO 2016/061259 (US effective filing date of 10-14-2014; previously cited).  
Killeen and Jean-Marc teach the instant claims as discussed above.
Killeen and Jean-Marc do not teach a wetting agent of claim 49.
Liszka teaches pesticidal compositions with trisiloxane surfactants (abstract).  Liszka teaches that trisiloxane surfactants such as the Silwet surfactants like Silwet L-77 (paragraph 30).  Liszka provides for trisiloxane surfactants are especially effective at reducing surface tension of water allowing for better spread (paragraph 28).  Liszka provides for 0.01 to 3 wt% trisiloxane surfactant (paragraph 40). 
Thus, one of ordinary skill in the art at the time of instant filing would have included trisiloxane surfactant of Liszka into the compositions of Killeen which also include surfactants as the trisiloxane surfactants of Liszka are recognized to be especially effective at reducing water surface tension in pesticidal formulations.  Thus, one of ordinary skill in the art would have .  

Claims 49 and 52 in addition to Claims 42 and 51 is rejected under 35 U.S.C. 103 as being unpatentable over Killeen WO 2015/195395 (US effective filing date of 6-19-2014); Jean-Marc FR2696902 (English translation provided) and Suh US 6117440 (previously cited).
Killeen and Jean-Marc teach the instant claims as discussed above.
Killeen and Jean-Marc do not teach a wetting agent of claim 49 and the fixative of claim 52.
Suh teaches a composition for controlling dust mites (field of invention). Suh teaches compositions with ethanol, aminomethyl propanol, benzyl benzoate, Silwet and an acrylate copolymer (examples 1-7).  Suh teaches wetting agents, surfactants and preservatives for the compositions (first paragraph of summary of invention).  Suh teaches esters of acrylate (butylacrylate, octylacrylate) along with a teaching of methacrylate for its compositions (examples 3-7).  Esters of methacrylic acid will be a suitable monomer based on the genus and species teachings of Suh that provide acrylate esters and acrylate polymers and copolymers.  Suh provides polymers capable of forming films (seventh and eighth paragraph of detailed disclosure).  
One of ordinary skill in the art at the time of instant filing would have included Silwet (trisiloxane ethoxylate) surfactant and aminomethyl propanol (fixative agent) into a composition for controlling arthropods/insects by the teachings of Suh as Suh recognizes the compounds as useful for insect control formulations and Killeen and Jean-Marc are also toward this purpose of insect/arthropod control (MPEP 2144.06).  Killeen as motivated by Jean-Marc provides for the 

Claim Objection
	Claims 53 and 54 are objected to as being dependent on claims rejected over the prior art.  Note these claims were formerly rejected under USC 112(b), but that issue has been resolved. 

Advisory Notice
	If applicant amends the method of claim 42 to properly import limitations of claims 53 and/or 54, then the applicant may have an allowable claim barring further issues that might be introduced through an amendment.  
Conclusion
No claims are allowed. Claims 53 and 54 are objected to.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613